Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 1 of 17

 

  

 

 

IN THE UNITED STATES DISTRICT COURT MT Alig wr YT |
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI Log 1~9 2019 | |
NORTHERN DIVISION Lov. WAN nl |
DEPUTY
IN THE MATTER OF THE SEARCH OF -
A&B, INC. Case No. SIGM\ ala LRA
1842 HIGHWAY 43 NORTH, a
PELAHATCHIE, MS 39145 Filed Under Seal
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR AN ADMINISTRATIVE SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

L I] make this affidavit in support of an application for an administrative search

warrant to search the following premises and seize the items listed in Attachment B:
a. The business is located at 1842 Highway 43 North, Pelahatchie,

Mississippi (MS) 39145, and its curtilage and outbuildings, appurtenances, and attached and
detached garages and vehicles and trailers located on such curtilage, including any and all
parking lots and persons inside vehicles; more particularly described in Attachment A.

2. This affidavit is submitted in support of an application, pursuant to Title 8,
United States Code, Section 1357, for a warrant to search the premises of A & B, Inc. (1842
Highway 43 North, Pelahatchie, Mississippi 39145) for undocumented illegal aliens.

3. Iam a Special Agent with Homeland Security Investigations (“HSI”), within the
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the
Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
investigation and elements of federal crimes at the Federal Law Enforcement Training Center at

Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
Case 3:19-mj-00212-LRA Document3 Filed 08/05/19 Page 2 of 17

from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4, My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 8 of the United States Code.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other Homeland Security Investigations (HSI agents, law
enforcement officers and government officials jointly participating in this investigation. Because
this affidavit is being submitted for the limited purpose of establishing probable cause for the
issuance of a search warrant, it does not contain every fact known to me or other agents of HSI.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that undocumented illegal aliens are present at A & B, Inc.
There is also probable cause to search the premises described in Attachment A for evidence of

these crimes and contraband or fruits of these crimes, as described in Attachment B.
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 3 of 17

ADMINISTRATIVE PROBABLE CAUSE

7. A &B, Inc. is a chicken processing plant located at 1842 Highway 43 North,
Pelahatchie, Mississippi, 39145. According to the Mississippi Secretary of State’s website, A &
B, Inc. is a corporation in good standing that was incorporated on March 26, 2013 and is owned
Victor LIANG (identified by HSI as Huo You LIANG). LIANG is also the owner of P H Food,
Inc., 4013 Highway 80, Morton, MS 39117, which is the subject of another affidavit.

8. HSI Jackson, Mississippi, is investigating P H Food, Inc. in Morton, MS for
illegally employing subjects without work authorization in the United States. HSI Jackson has
recently received information from Confidential Informant (CI) SA-110-JA, who has provided
reliable, credible and truthful information in the past, illustrating P H Food, Inc. (a chicken
processing company), is knowingly hiring and employing illegal aliens and/or subjects without
employment authorization from the Department of Homeland Security (DHS). SA-110-JA, who
is the employee at P H Food, Inc., stated LIANG employs approximately 80 illegal aliens at the
chicken processing plant in Pelahatchie, and the plant only operates a dayshift. SA-110-JA also
indicated that the vast majority of the foreign nationals employed by A & B, Inc. are illegal
aliens who are using false biographical information.

INTERVIEW WITH CONFIDENTIAL INFORMANT

9. On April 29, 2019, Special Agent (SA) Todd Williams and ERO DO Francisco
Ayala provided SA-110-JA with a photograph of Salvador DELGADO. SA-110-JA identified
the subject as Salvador DELGADO, and stated he was a manager at A & B Inc., chicken

processing plant in Pelahatchie, MS.
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 4 of 17

10. On June 11, 2019, HSI/SA Todd Williams, SA William Lacey and ERO DO
Francisco Ayala conducted an interview of SA-110-JA at the HSI Jackson, MS office. During
the interview, SA-110-JA was provided with a photograph of a potential suspect associated with
A & B, Inc., and asked SA-110-JA to identify him. SA-110-JA identified a photograph of Wei
Bin LIANG (A#055 435 183), a naturalized US citizen born in China. SA-110-JA identified the
subject as “Sabrin,” and stated he currently works in the administrative office at the chicken
plant in Pelahatchie, MS (A & B, Inc.). MS Secretary of State (SOS) records list Wei Bin
LIANG as the Director, President, and Treasurer for A & B, Inc.

11. SA-110-JA stated that Victor LIANG is the owner of A & B, Inc. in Pelahatchie,
MS, however, the business is registered in another person’s name. SA-110-JA identified the
plant manager as Salvador DELGADO (Salvador DELGADO-Nieves) and stated the plant
employs approximately 80 total individuals on one shift. The plant’s shift is from 6:00 am to
2:00 pm, however, some employees start working at 5:30 am. According to SA-110-JA,
approximately 70 of the 80 employees are illegal aliens from Guatemala and SA-110-JA
personally knows several of them. SA-110-JA stated that there is an employee who is a Mexican
national and who was previously deported from the United States through the Immigration and
Customs Enforcement (ICE) Jackson, MS office. SA-110-JA believes that the alien is a gang
member and is covered in tattoos (to include his face). SA-110-JA also identified another alien
who he/she believes is a Mexican national who is currently working at the chicken plant. SA-
110-JA identified the alien as Omar Martinez, and according to SA-110-JA the alien owns two
firearms, a 12 gauge shotgun and a handgun. Federal law prohibits aliens from possessing
firearms. ERO DO Francisco Ayala submitted the biographical information of Omar Martinez to

ICE and other law enforcement databases and found that Omar AVILES-Martinez was born on

4
Case 3:19-mj-00212-LRA Document3 Filed 08/05/19 Page 5 of 17

June 15, XXXX in Mexico. According to ICE databases, AVILES-Martinez is an alien, illegally
present in the United States, who was arrested by ICE Jackson, MS on August 3, 2012. On
January 1, 2018, AVILES-Martinez filed an application for a U visa with United States
Citizenship and Immigration Services (USCIS); this application has not been adjudicated and
AVILES-Martinez is not authorized to work in the United States.

12. SA-110-JA stated that Heather CARRILLO prepares the payroll for both, P H
Food, Inc. and A & B, Inc. chicken plants every two weeks. SA-110-JA indicated that
CARRILLO keeps the payroll of both companies in two separate laptop computers (one red and
the other is gray). SA-110-JA also mentioned a female named Iris PADILLA, and according to
him/her she works directly for Victor LIANG (owner of both plants). SA-110-JA stated that
PADILLA is in charge of providing employee information to the two payroll companies
responsible for the payroll of the employees for both plants.

13. SA-110-JA stated that A & B, Inc. processes an average of two and a half
truckloads of chicken and debones the chicken per shift. The deboned chicken is re-packaged at
an average of 1,500 boxes of chicken within the same shift to be shipped out.

14. SA-110-JA stated that both, PADILLA and CARRILLO, have knowledge of the
employee’s illegal status. SA-110-JA also stated that CARRILLO’s daughter, who he/she
identified as Nicole. Nicole has been positively identified as Latashia Tanyelle Walker through
investigative databases. According to SA-110-JA, Nicole currently works at the P H Food, Inc.
plant in Morton in the afternoons and is assigned to the plant’s office.

15. According to SA-110-JA, Salvador DELGADO is the person in charge of hiring
employees at the A & B, Inc. plant in Pelahatchie, MS. SA-110-JA explained that once Salvador

DELGADO hires an employee, he instructs CARRILLO to complete the required paperwork.
5
Case 3:19-mj-00212-LRA Document3 Filed 08/05/19 Page 6 of 17

t

SA-110-JA stated that CARRILLO visits the A & B, Inc., plant twice a week or when Salvador
DELGADO calls/asks her to do so. SA-110-JA stated that just like in P H Food, Inc., the
employees of A & B, Inc., use their real names with a made-up social security numbers. The
payroll companies, as well as P H Food, Inc. and A & B, Inc. do not verify the authenticity of
their documents

RECORDED CONVERSATION INVOLVING SA-110-JA AND HEATHER CARRILLO

16. On May 14, 2019, at approximately 10:32 am, HSI SA Todd Williams, Brent
Young, Chip Carter, and your ERO DO Francisco Ayala, conducted a recorded conversation
between SA-110-JA and P H Food, Inc. employee Heather CARRILLO at the Morton, MS,
chicken processing plant. The conversation was video, and audio recorded for evidentiary
purposes.

17. The following is a summary of the conversation and is not intended to be a
transcription. At approximately 10:42 am, SA-110-JA, at the direction of agents, entered the
administrative building at the P H Food, Inc. processing plant. At approximately 10:56 am, SA-
110-JA and CARRILLO then started speaking about the A & B, Inc. plant in Pelahatchie, MS
asking for real “documents” (i.e., legitimate United States Immigration identification documents)
in order to be hired. CARRILLO stated that it was “Salvador” (Salvador DELGADO) who did
that and that he was throwing dirt (CARRILLO believes that Delgado has been trying to
persuade the company owner to terminate her and other supervisors so that he can assume their
position in P H Food, Inc., and continue his illegal activities.) on them (referring to the plant in
Morton). SA-110-JA said that he/she was approached by 5 employees that asked if it was true
that they would have to buy new “papers” (i.e., legitimate United States Immigration

identification documents) to work at the Morton, MS plant. CARRILLO said that she was

6
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 7 of 17

looking for some “papers” for “Iris”, but “Iris” wasn’t going anywhere because she was working
with “Victor” (Huo You LIANG) for a good time (duration of employment) and she was pretty
sure that he (referring to Salvador DELGADO) doesn’t want her to report him, because she
knows which of his people (referring to employees) are real and which does not exist (referring
to fraud on his part). (AGENT NOTE: agents believe that DELGADO has been embezzling
money from A & B, Inc., by reporting fraudulent names and social security numbers to payroll

and retaining the proceeds for himself.)

18. | CARRILLO stated that she finishes her job for A & B, Inc., (possibly referring to
payroll reports) on Sundays and on Mondays the reports for P H Food, Inc. in Morton.
CARRILLO later stated that she was not afraid of him (referring to Salvador DELGADO) and
she knew he was dirty.

19. SA-110-JA stated that because of what the employees were saying, he/she wanted
to know if they were doing the same here (referring to papers/documents) at the plant in Morton.
CARRILLO responded that if this was the case, and not use a temporary company! (possibly
referring to payroll company), it is a responsibility and “Victor” (Huo You LIANG) who does
not want to be responsible for all these people (referring employees). CARRILLO then sated that
is too much of responsibility when a temporary company is not used.

20. At approximately 11:00 am, SA-110-JA asked CARRILLO what would happened
with all these people they have (referring to employees at P H Food, Inc.) if they (referring to

immigration) come, because he/she would get in trouble (meaning that he/she is also involved in

 

'P H Food, Inc. uses PMI Resources, Inc., and/or J & J Enterprises, L.L.C. to process payroll for the plants, which
are located in Shreveport, Louisiana.
Case 3:19-mj-00212-LRA Document3 Filed 08/05/19 Page 8 of 17

the hiring of illegal aliens). CARRILLO indicated to SA-110-JA, not to be worried because
he/she is not responsible for checking their “papers”. CARRILLO further stated that if they came
here (referring to immigration), she would refer them to Shreveport (PMI Resources, who
provides payroll services to P H Food, Inc.). (AGENT NOTE: Agents believe CARRILLO plans
to minimize her involvement in the employment of illegal aliens by referring ICE officials to
PMI Resources, L.L.C. in Shreveport, LA) At approximately 11:07 am, the conversation ended.
ALTERNATIVES TO DETENTION

21. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of
age or older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The

contract known as ISAP III allows ATD officers the ability to determine the frequency of home

8
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 9 of 17

and office visits, types of technology, telephonic, GPS or SmartLink, court and alert
management. Case management levels and technology assignment can be reviewed and adjusted
by the ATD officer at any time depending upon change in circumstances and compliance.

22. The ATD Program utilizes three (3) different forms of technology that help
monitor participants while enrolled in the program. The forms of technology include:

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites, a GPS unit give more accurate data regarding
the participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

23. Enrollment in the ATD program does not grant any immigration benefits
including employment authorization.
ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY A & B, INC.
24. Queries of the subjects currently enrolled in the ICE/ERO Jackson ATD program,
revealed as of July 29, 2019, four illegal aliens are currently working at A & B, Inc., located at

1842 Highway 43 North, Pelahatchie, MS 39145.
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 10 of 17

25. Below are three of the subjects currently enrolled in the ICE/ERO Jackson ATD
program and the analysis of historical GPS coordinates for the subjects along with their history:
a. On August 19, 2018 Blanca MARTINEZ-Escalante, a Guatemalan

national, was encountered by United States Border Patrol agents about
five miles east of the San Luis, Arizona Port of Entry. At the time of the
encounter, USBP agents determined MARTINEZ-Escalante had
unlawfully entered the United States from Mexico, at a place other than as
designated by the Secretary of Homeland Security and did not possess
legal documents to work or reside in the United States. MARTINEZ-
Escalante was arrested by USBP and transported to the Yuma Border
Patrol Station for further administrative processing. MARTINEZ-
Escalante was processed for a Reinstatement of a Prior Removal Order
and turned over to ICE for custody determination. At that time,
MARTINEZ-Escalante provided ICE with an address of 76 Sessums St.,
Apt F-4, Morton, MS 39117, and was enrolled in the ICE/ERO/ATD

program with GPS monitoring pending removal from the United States.

Queries of the historical GPS coordinates associated with MARTINEZ-
Escalante’s electronic monitoring ankle bracelet revealed numerous daily
captured coordinates located within the A & B, Inc. Processing Plant
located in Pelahatchie, MS. Historical GPS coordinates also revealed
MARTINEZ-Escalante travels from her address (76 Sessums St., Apt F-4,
Morton, MS 39117) to the A & B, Inc. Processing Plant multiple times a

week. Upon arriving at the A & B, Inc. Processing Plant, MARTINEZ-
10
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 11 of 17

Escalante remains on the A & B, Inc. Processing Plant property for
approximately 6 to 8 hours. For example, on July 26, 2019 at
approximately 5:43 am MARTINEZ-Escalante arrived at the A & B, Inc.
Processing Plant. MARTINEZ-Escalante remained at the A & B, Inc.
Processing Plant until approximately 12:02 am when she departed and

returned to her residence.

Record checks for MARTINEZ-Escalante revealed that on November 7,
2018, she filed an application (receipt number MSC1990181722) for
employment authorization with US Citizenship and Immigration Services
(USCIS). This application is still pending and has not been adjudicated,
therefore, MARTINEZ-Escalante does not possess employment

authorization from the United States Department of Homeland Security.

b. On February 4, 2019, Juan GREGORIO-Juan, a Guatemalan national, was
encountered by the United States Border Patrol agents in the Rio Grande
Valley, Texas Border Patrol Sector. At the time of the encounter, USBP
agents determined GREGORIO-Juan had unlawfully entered the United
Stated from Mexico, at a place other than as designated by the Secretary of
Homeland Security and did not possess legal documents to work or reside
in the United States. GREGORIO-Juan was arrested by USBP and
transported to the McAllen Border Patrol Station for further administrative
processing. GREGORIO-Juan was served with a Notice to Appear (NTA)

and turned over to ICE for custody determination. At that time,

1]
Case 3:19-mj-00212-LRA Document3 Filed 08/05/19 Page 12 of 17

GREGORIO-Juan provided ICE with an address of 411 Battle Rd., Forest,
MS 39074, and on April 4, 2019, he was enrolled in the ICE/ERO/ATD

program with GPS monitoring pending removal from the United States.

Queries of the historical GPS coordinates associated with GREGORIO-
Juan’s electronic monitoring ankle bracelet revealed numerous daily
captured coordinates located within the A & B, Inc. Processing Plant in
Pelahatchie, MS. Historical GPS coordinates also revealed GREGORIO-
Juan travels from his current address (411 Battle Rd., Forest, MS 39074)
to the A & B, Inc. Processing Plant multiple times a week. Upon arriving
at the A & B, Inc. Processing Plant, GREGORIO-Juan remains on the A &
B, Inc. Processing Plant property for approximately 6 to 8 hours. For
example, on July 26, 2019, at approximately 6:00 am GREGORIJO-Juan
arrived at the A & B, Inc. Processing Plant. GREGORIO-Juan remained at
the A & B, Inc. Processing Plant until approximately 1:27 pm when he

departed and returned to his residence.

Record checks for GREGORIO-Juan revealed that he does not possess
employment authorization from the United States Department of

Homeland Security.

c. On January 24, 2019 Jaquelin Paulina MATIAS-Martinez de Gomez, a
Guatemalan national, was encountered by United States Border Patrol
agents in the Lordsburg, New Mexico Border Patrol area of responsibility.

At the time of the encounter, USBP agents determined MATIAS-Martinez
12
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 13 of 17

de Gomez had unlawfully entered the United Stated from Mexico, at a
place other than as designated by the Secretary of Homeland Security and
did not possess legal documents to work or reside in the United States.
MATIAS-Martinez de Gomez was arrested by USBP and transported to
the Deming Border Patrol Station for further administrative processing.
MATIAS-Martinez de Gomez was served with a Notice to Appear (1-862)
and turned over to ICE for custody determination. At that time, MATIAS-
Martinez de Gomez provided ICE with an address of 278 Morris Tullos
Dr., Morton, MS 39117, and was enrolled in the ICE/ERO/ATD program

with GPS monitoring pending removal from the United States.

Queries of the historical GPS coordinates associated with MATIAS-
Martinez de Gomez’ electronic monitoring ankle bracelet revealed
numerous daily captured coordinates located within the A & B, Inc.
Processing Plant located in Pelahatchie. Historical GPS coordinates also
revealed MATIAS-Martinez de Gomez travels from her current address
(278 Morris Tullos Dr., Morton, MS 39117) to the A & B, Inc. Processing
Plant multiple times a week. Upon arriving at the A & B, Inc. Processing
Plant, MATIAS-Martinez de Gomez remains on the A & B, Inc.
Processing Plant property for approximately 6 to 8 hours. For example, on
July 26, 2019, at approximately 5:25 am MATIAS-Martinez de Gomez
arrived at the A & B, Inc. Processing Plant. MATIAS-Martinez de Gomez
remained at the A & B, Inc. Processing Plant until approximately 12:11

pm when she departed and returned to her residence.
13
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 14 of 17

Record checks for MATIAS-Martinez de Gomez revealed she does not
possess employment authorization from the United States Department of

Homeland Security.

RECENT ARREST OF AN ILLEGAL ALIEN EMPLOYED BY A & B, Inc.

 

26. On June 18, 2019, HSI Agents conducted surveillance at A & B, Inc., located at
1842 Highway 43 North, Pelahatchie, MS 39145. At approximately 1:05 am, HSI agents
observed a silver Chrysler Town & Country minivan, bearing MS license plate LJH198, depart
from the parking lot of A & B, Inc. and travel north on Highway 43.

27. At approximately 1:10 pm, a lawful traffic stop was conducted by Mississippi
Highway Patrol (MHP) for speeding. The driver of the vehicle was identified as Elmer Amadeo
RAMIREZ-Coronado. Special Agents from HSI Jackson responded to the traffic stop and
RAMIREZ-Coronado was identified to be a native and citizen of Guatemala that entered the
United States without inspection or admission. RAMIREZ-Coronado was then issued traffic
citations for no driver’s license, no proof of liability insurance, and speeding 67/55 by MHP.
RAMIREZ-Coronado was placed under arrest by HSI agents and transported to HSI Jackson for
further administrative processing.

INTERVIEW OF ELMER AMADEO RAMIREZ-CORONADO

28. On June 18, 2019, HSI SA Brent Young and ERO DO Francisco Ayala conducted
an interview of Elmer Amadeo RAMIREZ-Coronado at the HSI Jackson, MS office.

29. | RAMIREZ-Coronado stated that he has worked at the “chinos” chicken
processing plant located in Pelahatchie (known by HSI as A & B, Inc. and located at 1842
Highway 43 North, Pelahatchie, MS 39145) for about 6 years. According to RAMIREZ-

Coronado, the plant manager is Salvador DELGADO, also known as “Chava”, who to his
14
Case 3:19-mj-00212-LRA Document 3 Filed 08/05/19 Page 15 of 17

knowledge has always been the manager of said plant. RAMIREZ-Coronado stated that the plant
is owned by the same owners of the plant located in Morton, MS (P H Food, Inc.).

30. ©RAMIREZ-Coronado stated to HSI agents that he uses his real name to work at
the chicken processing plant. RAMIREZ-Coronado indicated that when he asked DELGADO
for a job at the chicken processing plant, he was only required to provide his name. According to
RAMIREZ-Coronado, he was not required to provide an identification document nor a social
security number (SSN) to be employed at the chicken processing plant. RAMIREZ-Coronado
stated that everybody else at the plant was only required to provide their names to be employed
by DELGADO.

31. | RAMIREZ-Coronado indicated that the chicken processing plant (A & B, Inc.)
currently employs about 80 foreign nationals, who RAMIREZ-Coronado mostly identified as
illegal aliens from Mexico and Guatemala. RAMIREZ-Coronado also stated that out of the
approximately 80 employees, 5 to 10 of them may have immigration documents allowing them
to be present in the United States. RAMIREZ-Coronado stated the plant operates from 6:00 am
to 2:30 pm; however, the plant would continue operating past 2:30 pm until all orders for
chicken are completed. RAMIREZ-Coronado stated he is paid every two weeks an average of
$900.00 USD and is paid by check.

32. According to RAMIREZ-Coronado, there is an unidentified Chinese male that
works in the office, but he does not know his identity. RAMIREZ-Coronado indicated the

Chinese male is always on the office’s computer.

15
Case 3:19-mj-00212-LRA Document3 Filed 08/05/19 Page 16 of 17

33. This affidavit is being submitted simultaneously with a criminal warrant for
inspection to search at A & B, Inc., located at 1842 Highway 43 North, Pelahatchie, Mississippi
39145, for evidence of unlawfully employing illegal aliens.

CONCLUSION

34. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A and seize the items described in Attachment B.

35. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe that undocumented illegal aliens
are present at 1842 Highway 43 North, Pelahatchie, Mississippi 39145.

36.  Inconsideration of the facts presented, I respectfully request that this Court issue
an administrative search warrant for the premises of A& B, Inc., located at 1842 Highway 43
North, Pelahatchie, MS 39145, and all appurtenances thereto as more fully described in

Attachment A and authorize the seizure of the items described in Attachment B to this Affidavit.

16
Case 3:19-mj-00212-LRA Document3 Filed 08/05/19 Page 17 of 17

REQUEST FOR SEALING
37. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

(ida And 00. - Qh.
Anthony Todd Williams Jr.
Special Agent
US Immigration and Customs Enforcement
Homeland Security Investigations

Subscribed and sworn to before me on the __ 4 ing of August, 2019.

Ke —_

DA R. ANDERSON
UNITED STATES MAGISTRATE JUDGE

17
